DETAILED ACTION
This is a Non-Final Office Action in response to the Request for Continued Examination filed 08/19/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
Status of Claims
Claims 1 has been amended. Claims 1-16 are currently pending in the application and have been examined.
Response to Arguments
Applicant’s arguments filed 07/06/2022 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendments
The amendment filed 07/06/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-16, the independent claims (claims 1 and 9) are directed, in part, to a distribution queuing system and method for mass data. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-8 are directed to a system, However, according to claim 1 the system is comprised of “a data source”, “matching engine”, “queuing system”, “structured streaming engine”, “decision tree engine”, “logistic regression model”, and “an output”, which can all be embodied as software per se and the claim does not include any physical or hardware elements that would render it as a machine or article of manufacture. Dependent claims 2-8 also lack any physical/hardware elements, therefore the system does not fall within any of the statutory categories of subject matter, therefore claims 1-8 are ineligible under step 1 of the eligibility analysis.  Claims 9-16 are directed to a method comprising a series of steps, which falls under the statutory category of a process and are therefore eligible under Step 1. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to retrieving data from at least one data source including director data; matching and/or appending a corporate identifier to said data from said data source, thereby creating enhanced data; distributed queuing of said enhanced data to determine how much of said enhanced data is being created and how many distributed processing nodes will be activated to process said enhanced data; distributed processing of said enhanced data from each said distributed processing node in parallel via a structured streaming engine; identifying at least one data element from said enhanced data and determining a value of importance of said data element via a decision tree engine; determining the probability of failure of a corporate entity associated with said enhanced data based upon said value of importance of said data element via a logistic regression model; and outputting of the results from said logistic regression model regarding said probability of failure for said corporate entity, wherein the system for elastic distribution queuing of mass data is configured to add the distributed processing nodes when the volume increases and is configured to reduce the distributed processing nodes when the volume decreases. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “a data source”; “a matching engine”; “a system”; “processing nodes”; “a structured streaming engine”; “a computer system”; “processors”; “a computer-readable storage medium”; “a memory”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of sending/receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1-2 and 7B and related text and pages 25-35 to understand that the invention may be implemented in a generic environment that “The computer system 140 includes at least one processor 145 coupled to a communications channel 147. The computer system 140 further includes an input device 149 such as, e.g., a keyboard or mouse, an output device 151 such as, e.g., a CRT or LCD display, a communications interface 153, a data storage device 155 such as a magnetic disk or an optical disk, and memory 157 such as Random-Access Memory (RAM), Read Only Memory (ROM), each coupled to the communications channel 147. The communications interface 153 may be coupled to a network such as the Internet. although the data storage device 155 and memory 157 are depicted as different units, the data storage device 155 and memory 157 can be parts of the same unit or units, and that the functions of one can be shared in whole or in part by the other, e.g., as RAM disks, virtual memory, etc. It will also be appreciated that any particular computer may have multiple components of a given type, e.g., processors 145, input devices 149, communications interfaces 153, etc. The data storage device 155 and/or memory 157 may store an operating system 160 such as Microsoft Windows 7*, Windows 8*, Windows 10*, Mac OS*, or Unix*. Other programs 162 may be stored instead of or in addition to the operating system. It will be appreciated that a computer system may also be implemented on platforms and operating systems other than those mentioned. Any operating system 160 or other program 162, or any part of either, may be written using one or more programminglanguages such as, e.g., Java*, C, C++, C#, Visual Basic VB.NET*, Perl, Ruby,Python, or other programming languages, possibly using object oriented design and/or coding techniques.” Claim 7 recites the use of “machine learning” as an additional element.  The machine learning is described in the specification as “a combination of machine learning techniques 92, i.e. a decision tree 21 which is supervised to learn the classified data to confirm feature set” and it is just being applied as a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2,8, 10 and 16 (type of queueing system); 3, 11 (how to process data); 4, 12 (output of data); 5-6, 13-14 (streaming engine); 7, 15 (training the machine learning) further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 7, 9, 11-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2019/0042573 (hereinafter; Marcel) in view of US Pat. No. 10,657,154 (hereinafter; Dugar), further in view of US Pub. No. 2017/0006135 (hereinafter; Siebel).
Regarding claims 1 and 9, Marcel discloses:
An elastic distribution queuing system for mass data comprising: a data source including director data; [Marcel [0023] discloses a queue system; [0024] discloses user may refer to individuals or groups working on behalf of one or more customer organizations, including a director; [0028] discloses hardware, software, and logic elements 145 of multi-tenant database system 130 and its other elements, such as a distributed file store, a query interface, etc.]
a matching engine for matching and/or appending a corporate identifier to data from said data source, thereby creating enhanced data; [Marcel [0059]; Fig. 2 disclose At block 305, the anticipated processing patterns are matched against a set of rules being maintained by rules engine 211 at one or more database(s) 140 where this matching allows for identification of one or more portions or data sets of a larger data set at one or more database(s) 140 as being relevant to processing of the query. In one embodiment, matching includes detecting at least one of one or more efficient classes and one or more inefficient classes associated with the query, and designating one or more of the set of rules to the one or more inefficient classes associated with the query to prevent the one or more inefficient classes from being processed or allow the query to fail fast. Similarly, designating one or more of the set of rules to the one or more efficient classes to ensure the query is processed based on the one or more efficient classes.]
Although Marcel discloses a queuing system for mass data, Marcel does not specifically disclose amount of processing nodes. However, Dugar discloses the following limitations:
a distributed queuing system which determines how much said enhanced data is being ingested by said distributed queuing system and how many distributed processing nodes will be required to process said enhanced data; [Dugar Col. 3, Lines 2-7 disclose Migration events, as discussed below with regard to FIGS. 5 and 6, may trigger the migration operation in order to increase a number of nodes in cluster of nodes hosting the data set, decrease the number of nodes hosting the data set, or replace a node, source node 110, in the cluster of nodes hosting the data se; Col. 12; Lines 58-63 disclose migration operations may be performed as part of increasing or decreasing the number of nodes in a processing cluster by migrating partitions to spread out partitions (in the scale up scenario for a cluster) or by migrating partitions to group more partitions at one node (in the scale down scenario for a cluster). Col. 13, Lines 15-21 disclose migration events may be triggered as part of automated scaling techniques or workload balancing techniques that may migrate partitions in order to increase the capacity of a cluster to process requests (or store data), or to safeguard or increase access request processing performance by balancing the workload automatically amongst nodes in cluster.]
a structured streaming engine for distributed processing of said enhanced data from each said distributed processing node; [Dugar Col. 15, Lines 32-54 disclose acknowledgement and replication may be performed in parallel by the nodes.]
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the queuing system of Marcel with the data contained within a database partition of Dugar in order to provide data migration techniques that minimize or eliminate the impact upon the ability of users to access data (Dugar Col. 1, Lines 25-31) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Marcel discloses a queuing system for mass data, Marcel does not specifically disclose a decision tree or a logistics regression model. However, Siebel discloses the following limitations:
a decision tree engine which identifies at least one data element from said enhanced data and determines a value of importance of said data element; [Siebel [0431] discloses The specific algorithm used for dividing the feature space into positive and negative regions is known as a gradient boosted regression tree. While the details of this process are fairly complex, at its foundation is a concept known as a decision tree. This algorithm distinguishes the positive and negative examples by looking at individual features, determining if their value is higher than some threshold or not, and then proceeds to one of two sub-trees.]
a logistic regression model which determines the probability of failure of a corporate entity associated with said enhanced data based upon said value of importance of said data element; [Siebel [0422] discloses using machine learning capabilities to enable accurate predictive analytics; machine learning may be used to assign scores, the scores provide an estimate of a probability; [0478] discloses estimating a risk score as a combination of probability of failure and consequence of failure; the probability is determined based on complex analytics as well as relevant data (i.e. value of importance). Siebel [0590] discloses The machine learning and predictions module 3217 can implement one or more varieties of machine learning algorithms to enhance analytics on industry data. The machine learning and predictions module 3217 can perform a variety of functions, such as processing basic statistics, such as summary statistics, correlations, stratified sampling, hypothesis testing, and random data generation; classification and regression using linear models (e.g., SVMs, logistic regression, linear regression, generalized linear models), decision trees, naïve Bayes.]
and an output of the results from said logistic regression model regarding said probability of failure for said corporate entity, based in part on said director data in said data source. [Siebel [0594] discloses The alerting module 3221 can transmit a warning, notification, or other informational content generated by one or more modules of the enterprise Internet-of-Things application development platform 3002 to users and/or systems or devices when predefined conditions are met. After analyses are completed by the stream analytics services module 3210, the batch parallel processing analytic services module 3212, or the machine learning and prediction module 3217, the alerting module 3221 can deliver the analytic results to the appropriate users or systems via SMS, email, instant message, or other communications system.]
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the queuing system of Marcel with the big data analytics systems and methods that apply advanced data aggregation methods, data persistence methods, data analytics, and machine learning methods of Siebel in order to recommend actions based on real-time and near real-time analysis of petabyte-scale data sets, numerous enterprise and extraprise data sources, and telemetry data from millions to billions of endpoints (Siebel [0041]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 3 and 11, Marcel discloses:
The system according to claim 1; the method according to claim 9, wherein said distributed processing node is an elastic scalable distributed queueing system which processes said enhanced data in near real time across said structured streaming engine. [Marcel [0019] discloses a multitenant database provided that is a hosted database provided by an entity separate from the client entities, and provides on-demand and/or real-time database service to the client entities.]
Regarding claims 4 and 12, although Marcel discloses a queuing system for mass data, Marcel does not specifically disclose outputting a real-time alert. However, Siebel discloses the following limitations:
The system according to claim 3, wherein the output further comprises; the method of claim 11, further comprising: outputting a real- time alert to a downstream application. [Siebel [0253] discloses Continuous analytics processing allows for real-time or near real-time processing based on all data and/or based on types abstracted by the type layer component 404. In one embodiment, the continuous data processing component 1004 is configured to detect changes, additions, or deletions of data in any of the data sources 208. For example, the continuous data processing component 1004 may monitor data corresponding to analytics for which continuous analytics processing should be performed and initiate processing of a corresponding analytic when that data changes. In one embodiment, the continuous analytics processing may recalculate a metric or analytic based on the changed data. The results of the recalculation may be stored in a data store, provided to a dashboard, included in a report, or sent to a user or an administrator as part of a notification.] 
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the queuing system of Marcel with the big data analytics systems and methods that apply advanced data aggregation methods, data persistence methods, data analytics, and machine learning methods of Siebel in order to recommend actions based on real-time and near real-time analysis of petabyte-scale data sets, numerous enterprise and extraprise data sources, and telemetry data from millions to billions of endpoints (Siebel [0041]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 7 and 15, although Marcel discloses a queuing system for mass data, Marcel does not specifically disclose a machine learning model. However, Siebel discloses the following limitations:
The system according to claim 1, further comprising machine learning by; the method according to claim 9, further comprising (a) learning the data element in the decision tree engine to confirm a feature set, and (b) said logistic regression model uses said feature set to train or test a data set to predict, thereby producing said probability of failure for said corporate entity. [Siebel [0420] discloses training a machine learning algorithm and updating a model accordingly; [0430-0432] disclose after computing the features and building a training set, a machine learning algorithm is used to distinguish between positive and negative examples; The specific algorithm used for dividing the feature space into positive and negative regions is known as a gradient boosted regression tree. While the details of this process are fairly complex, at its foundation is a concept known as a decision tree.]
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the queuing system of Marcel with the big data analytics systems and methods that apply advanced data aggregation methods, data persistence methods, data analytics, and machine learning methods of Siebel in order to recommend actions based on real-time and near real-time analysis of petabyte-scale data sets, numerous enterprise and extraprise data sources, and telemetry data from millions to billions of endpoints (Siebel [0041]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 9, Marcel discloses:
A method for elastic distribution queuing of mass data, the method being performed by a computer system that comprises distributed processors, a memory operatively coupled to at least one of the distributed processors, and a computer-readable storage medium encoded with instructions executable by at least one of the distributed processors and operatively coupled to at least one of the distributed processors, the method comprising: retrieving data from at least one data source; [Marcel [0023] discloses a queue system; [0024] discloses user may refer to individuals or groups working on behalf of one or more customer organizations, including a director; [0028] discloses hardware, software, and logic elements 145 of multi-tenant database system 130 and its other elements, such as a distributed file store, a query interface, etc.]
matching and/or appending a corporate identifier to said data from said data source, thereby creating enhanced data; [Marcel [0059]; Fig. 2 disclose At block 305, the anticipated processing patterns are matched against a set of rules being maintained by rules engine 211 at one or more database(s) 140 where this matching allows for identification of one or more portions or data sets of a larger data set at one or more database(s) 140 as being relevant to processing of the query. In one embodiment, matching includes detecting at least one of one or more efficient classes and one or more inefficient classes associated with the query, and designating one or more of the set of rules to the one or more inefficient classes associated with the query to prevent the one or more inefficient classes from being processed or allow the query to fail fast. Similarly, designating one or more of the set of rules to the one or more efficient classes to ensure the query is processed based on the one or more efficient classes.]
Although Marcel discloses a queuing system for mass data, Marcel does not specifically disclose amount of processing nodes. However, Dugar discloses the following limitations:
distributed queuing of said enhanced data to determine how much of said enhanced data is being created and how many distributed processing nodes will be activated to process said enhanced data; [Dugar Col. 3, Lines 2-7 disclose Migration events, as discussed below with regard to FIGS. 5 and 6, may trigger the migration operation in order to increase a number of nodes in cluster of nodes hosting the data set, decrease the number of nodes hosting the data set, or replace a node, source node 110, in the cluster of nodes hosting the data se; Col. 12; Lines 58-63 disclose migration operations may be performed as part of increasing or decreasing the number of nodes in a processing cluster by migrating partitions to spread out partitions (in the scale up scenario for a cluster) or by migrating partitions to group more partitions at one node (in the scale down scenario for a cluster). Col. 13, Lines 15-21 disclose migration events may be triggered as part of automated scaling techniques or workload balancing techniques that may migrate partitions in order to increase the capacity of a cluster to process requests (or store data), or to safeguard or increase access request processing performance by balancing the workload automatically amongst nodes in cluster.]
distributed processing of said enhanced data from each said distributed processing node in parallel via a structured streaming engine; [Dugar Col. 15, Lines 32-54 disclose acknowledgement and replication may be performed in parallel by the nodes.]
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the queuing system of Marcel with the data contained within a database partition of Dugar in order to provide data migration techniques that minimize or eliminate the impact upon the ability of users to access data (Dugar Col. 1, Lines 25-31) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Marcel discloses a queuing system for mass data, Marcel does not specifically disclose a decision tree or a logistics regression model. However, Siebel discloses the following limitations:
identifying at least one data element from said enhanced data and determining a value of importance of said data element via a decision tree engine; [Siebel [0431] discloses The specific algorithm used for dividing the feature space into positive and negative regions is known as a gradient boosted regression tree. While the details of this process are fairly complex, at its foundation is a concept known as a decision tree. This algorithm distinguishes the positive and negative examples by looking at individual features, determining if their value is higher than some threshold or not, and then proceeds to one of two sub-trees.]
determining the probability of failure of a corporate entity associated with said enhanced data based upon said value of importance of said data element via a logistic regression model; [Siebel [0422] discloses using machine learning capabilities to enable accurate predictive analytics; machine learning may be used to assign scores, the scores provide an estimate of a probability; [0478] discloses estimating a risk score as a combination of probability of failure and consequence of failure; the probability is determined based on complex analytics as well as relevant data (i.e. value of importance). Siebel [0590] discloses The machine learning and predictions module 3217 can implement one or more varieties of machine learning algorithms to enhance analytics on industry data. The machine learning and predictions module 3217 can perform a variety of functions, such as processing basic statistics, such as summary statistics, correlations, stratified sampling, hypothesis testing, and random data generation; classification and regression using linear models (e.g., SVMs, logistic regression, linear regression, generalized linear models), decision trees, naïve Bayes.] 
and outputting of the results from said logistic regression model regarding said probability of failure for said corporate entity, wherein the system for elastic distribution queuing of mass data is configured to add the distributed processing nodes when the volume increases and is configured to reduce the distributed processing nodes when the volume decreases. [Siebel [0594] discloses The alerting module 3221 can transmit a warning, notification, or other informational content generated by one or more modules of the enterprise Internet-of-Things application development platform 3002 to users and/or systems or devices when predefined conditions are met. After analyses are completed by the stream analytics services module 3210, the batch parallel processing analytic services module 3212, or the machine learning and prediction module 3217, the alerting module 3221 can deliver the analytic results to the appropriate users or systems via SMS, email, instant message, or other communications system.]
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the queuing system of Marcel with the big data analytics systems and methods that apply advanced data aggregation methods, data persistence methods, data analytics, and machine learning methods of Siebel in order to recommend actions based on real-time and near real-time analysis of petabyte-scale data sets, numerous enterprise and extraprise data sources, and telemetry data from millions to billions of endpoints (Siebel [0041]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 2, 5-6, 8, 10, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcel in view of Dugar, further in view of Siebel and further in view of US Pub. No. 2017/0063900 (hereinafter; Muddu).
Regarding claims 2 and 10, although Marcel discloses a queuing system for mass data, Marcel does not specifically disclose queuing being performed by a grate extract, transform and load (ETL) system. However, Muddu discloses the following limitations:
The system according to claim 1; the method according to claim 9, wherein said distributed queuing system is performed by a grate extract, transform and load queuing system. [Muddu [0157] discloses A security intelligence layer 100 implements a security semantic layer 108 and a machine learning layer 110. The security semantic layer 108 performs the extract, transform, and load (ETL) functions that prepare the incoming event data for further processing by downstream consumers.]  
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the queuing system of Marcel with the ETL functions of Muddu in order to help prepare data to be further processed by a machine learning layer (Muddu [0157]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 5 and 13, although Marcel discloses a queuing system for mass data, Marcel does not specifically disclose type of streaming engine. However, Muddu discloses the following limitations:
The system according to claim 1; the method according to claim 9, wherein said structured streaming engine comprises a cluster computing network including at least one node and a resilient distributed dataset application programming interface. [Muddu [0169] discloses The analysis module 330 analyzes the data in real-time to detect anomalies, threat indicators, and threats. In certain embodiments, the aforementioned Storm.TM. platform may be employed to implement the analysis module 330. In other embodiments, the analysis module could be implemented by using Apache Spark Streaming. Further; [0275] discloses For example, a distributed computation system, such as Apache Storm.TM., can implement task parallelism instead of data parallelism. Storm is an open source distributed real-time computation system. In other embodiments, the distributed computation system can be implemented with data parallelism, such as Apache Spark.TM. or Apache Spark Streaming. Spark is an open source cluster computing framework. Examiner notes that Apache Spark is a fast and general purpose computing system and provides programmers with an application programming interface centered on a data structure called the resilient distributed dataset (RDD).]  
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the queuing system of Marcel with the Apache Spark Streaming of Muddu in order to help manage data computations in real-time (Muddu [0169]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 6 and 14, Although Marcel discloses a queuing system for mass data, Marcel does not specifically disclose amount of processing nodes. However, Dugar discloses the following limitations:
The system according to claim 5; the method according to claim 13, wherein said structured streaming engine enables incremental updates to be appended to said enhanced data. [Dugar Col. 13, Lines 29-51 disclose migration from node to node being done by incrementally selecting each item for migration.]
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the queuing system of Marcel with the data contained within a database partition of Dugar in order to provide data migration techniques that minimize or eliminate the impact upon the ability of users to access data (Dugar Col. 1, Lines 25-31) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 8 and 16, although Marcel discloses a queuing system for mass data, Marcel does not specifically disclose using a node running in a cluster. However, Muddu discloses the following limitations:
The system according to claim 3; the method according to claim 11, wherein said elastic scalable distributed queueing system comprises a broker node running in a cluster. [Muddu [0287] discloses The messaging platform 1518 provides a computer application service to facilitate communication amongst the various system components of the ML-based CEP engine 1500 and between external systems (e.g., the data intake and preparation stage) and the ML-based CEP engine 1500. For example, the messaging platform 1518 can be Apache Kafka, an open-source message broker utilizing a publish-subscribe messaging protocol. For example, the messaging platform 1518 can deliver (e.g., via self-triggered interrupt messages or message queues) the event feature sets from the unbounded stream 1502 to model-related process threads (e.g., one or more of model training process threads, model deliberation process threads, and model preparation process threads) running in the distributed computation system 1520.]
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the queuing system of Marcel with the use of an Apache Kafka platform of Muddu in order to help the model training process (Muddu [0287]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following is prior art made of record but not relied upon:
US Pat. No. 10/650,326 (Johnston et al.) discloses Dynamically Optimizing a Data Set Distribution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683